Exhibit 10.47 NOTICE OF ELECTION TO EXTEND TERM OF LEASE AIR Commercial Real Estate Association Dated: July 29, 2010 By and Between (Lessor) Crest Development LLC formerly Freeway Ventures LLC And (Lessee) Simulations Plus, Inc. Address of Premises: 42505 10th Street West, Lancaster, CA93534 To the Lesser: Notice is hereby given that Lessee irrevocably elects to exercise its option to extend the term of this Lease by 3 years, ie. from February 3, 2011 to February 2, 2014. Please acknowledge receipt of this Notice in the space provided below and return a copy to Lessee via Email, or telefax. Lessee: Simulations Plus, Inc. BY: /s/ Momoko Beran Name Printed: Momoko Beran Title: CFO Lessor hereby acknowledges that it received this Notice on Lessor: Crest Development LLC BY: /s/ Gary Shaffer Name Printed:Gary Shaffer Title:Owner
